625 S.E.2d 756 (2006)
280 Ga. 163
In the Matter of Mark Sherman FRASER.
No. S06Y0306.
Supreme Court of Georgia.
January 17, 2006.
Gene Chapman, Assistant General Counsel State Bar, William P. Smith, III, General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
On May 12, 2005, Mark Sherman Fraser was removed from the practice of law by *757 Assisting Superior Court Judge Frank R. Cox, sitting by designation on the Superior Court of Cobb County. Fraser was disbarred on the basis of his conviction for trafficking in cocaine, a felony under Georgia law. Nonetheless, upon the State Bar's recommendation, on November 21, 2005, this Court issued an opinion suspending Fraser from the practice of law for nine months. The State Bar now moves for an order confirming Fraser's disbarment. That motion is granted and the superior court's order is hereby confirmed.
The superior courts are empowered under rules promulgated by this Court to disbar an attorney convicted of a felony. Rule 8.4(a)(2) of Bar Rule 4-102(d) of the Georgia Rules of Professional Conduct. See In the Matter of Thomas E. Nave, 258 Ga. 377, 369 S.E.2d 901 (1988); Carpenter v. State, 250 Ga. 177, 297 S.E.2d 16 (1982).
The clerks of the various superior courts are reminded of their obligation to forward to this Court for confirmation of a superior court's disbarment decision a certified copy of such order of disbarment entered in a superior court, so as to provide a centralized record of such dispositions. See In the Matter of Thomas E. Nave, supra.
Judgment confirmed.
All the Justices concur.